Richardson, Judge,
delivered the opinion of the court.
Maria Smith and twelve others, as plaintiffs, commenced a joint action for injuries to real property against the defendants before a justice of the peace. The plaintiffs recovered a judgment, from which the defendants prayed an appeal and entered into a recognizance, which in all respects followed the form prescribed by the statute, except that it is made payable “ to Maria Smith and others, plaintiffs in this suit,” instead of naming each of the plaintiffs; and in the condition it is written, “ if, on the trial anew in the land court or the law commissioner’s court,” instead of saying, “ if, on the trial anew in the appellate court.” The land court dismissed the appeal because the recognizance was insufficient.
There is no uncertainty as to who are the payees in the recognizance, and there could be no difficulty in declaring *580on it if there was a breach of any of its conditions; and as the appeal could only be taken to the land court, the words “ or the law commissioner’s court” may be rejected as sur-plusage. In our opinion the recognizance is sufficient and the motion to dismiss the appeal was improperly sustained. The judgment will be reversed and the cause remanded, and the land court is directed to reinstate the appeal.
The other judges concur.